 

Exhibit 10.4

 

CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT

 

 

This CLINICAL TRIAL COLLABORATION AND SUPPLY AGREEMENT (this “Agreement”), made
as of March 11, 2020 (the “Effective Date”), is by and between Ideaya
Biosciences, Inc., having a place of business at 7000 Shoreline Ct, Suite 350,
South San Francisco CA 94080 (“Ideaya”), and Pfizer Inc., having a place of
business at 235 East 42nd Street, New York, NY 10017 USA (“Pfizer”).  Ideaya and
Pfizer are each referred to herein individually as “Party” and collectively
“Parties”.

RECITALS

A.Ideaya is developing the Ideaya Compound (as defined below) for the treatment
of certain tumor types.

B.Pfizer is developing the Pfizer Compound (as defined below) for the treatment
of certain tumor types.

C.Ideaya desires to sponsor one or more clinical trials in which the Pfizer
Compound and the Ideaya Compound would be dosed concurrently or in
combination.  

D.Ideaya and Pfizer, consistent with the terms of this Agreement, desire to
collaborate as more fully described herein, including by providing the Ideaya
Compound and the Pfizer Compound for the Study (as defined below).

NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions, the Parties, intending to be legally bound,
mutually agree as follows:

1.

Definitions.

For all purposes of this Agreement, the capitalized terms defined in this
Article 1 and throughout this Agreement shall have the meanings herein
specified.

1.1“Adverse Event” (also known as “Adverse Experience” and “AE”) means any
untoward medical occurrence in a patient or clinical investigation subject
administered a pharmaceutical product, which does not necessarily have to have a
causal relationship with this treatment.

1.2“Affiliate” means, with respect to either Party, a firm, corporation or other
entity which directly or indirectly owns or controls said Party, or is owned or
controlled by said Party, or is under common ownership or control with said
Party. The word “control” means (i) the direct or indirect ownership of fifty
percent (50%) or more of the outstanding voting securities of a legal entity, or
(ii) possession, directly or indirectly, of the power to direct the management
or policies of a legal entity, whether through the ownership of voting
securities, contract rights, voting rights, corporate governance or otherwise.

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.3“Agreement” means this agreement, as amended by the Parties from time to
time, and as set forth in the preamble.

1.4“Applicable Law” means all federal, state, local, national and regional
statutes, laws, rules, regulations and directives applicable to a particular
activity hereunder, including performance of clinical trials, medical treatment
and the processing and protection of personal and medical data, that may be in
effect from time to time, including those promulgated by the United States Food
and Drug Administration (“FDA”), national regulatory authorities, the European
Medicines Agency (“EMA”) and any successor agency to the FDA or EMA or any
agency or authority performing some or all of the functions of the FDA or EMA in
any jurisdiction outside the United States or the European Union (each a
“Regulatory Authority” and collectively, “Regulatory Authorities”), and
including without limitation cGMP and GCP (each as defined below); all data
protection requirements such as those specified in the EU General Data
Protection Regulation 2016/679 and the regulations issued under the United
States Health Insurance Portability and Accountability Act of 1996 (“HIPAA”);
export control and economic sanctions regulations which prohibit the shipment of
United States-origin products and technology to certain restricted countries,
entities and individuals; anti-bribery and anti-corruption laws pertaining to
interactions with government agents, officials and representatives; laws and
regulations governing payments to healthcare providers; and any United States or
other country’s or jurisdiction’s successor or replacement statutes, laws,
rules, regulations and directives relating to the foregoing.

1.5 “Business Day” means any day other than a Saturday, Sunday or any public
holiday in the country where the applicable obligations are to be performed.

1.6“Calendar Quarter” means a three-month period beginning on January, April,
July or October 1st.

1.7“Calendar Year” means a one-year period beginning on January 1st and ending
on December 31st.

1.8“cGMP” means the current Good Manufacturing Practices officially published
and interpreted by EMA, FDA and other applicable Regulatory Authorities that may
be in effect from time to time and are applicable to the Manufacture of the
Compounds.  

1.9“Clinical Data” means all data (including raw data) and results generated
under the Study; excluding, however, Sample Testing Results (including raw data
therein).

1.10“Combination” means the use or method of using the Pfizer Compound and the
Ideaya Compound in concomitant or sequential administration.

1.11“Compounds” means the Ideaya Compound and the Pfizer Compound.  A “Compound”
means the Ideaya Compound or the Pfizer Compound, as applicable.

2

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

1.12“Confidential Information” means any information, Know-How or other
proprietary information or materials furnished to one Party by the other Party
pursuant to this Agreement, except to the extent that such information or
materials: (a) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party, as
demonstrated by competent evidence; (b) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; (d) was lawfully
disclosed to the receiving Party by a Third Party who had no obligation to the
disclosing Party not to disclose such information to others; or (e) was
subsequently developed by the receiving Party without use of the Confidential
Information, as demonstrated by competent evidence.

1.13“CTA” means an application to a Regulatory Authority for purposes of
requesting the ability to start or continue a clinical trial.

1.14“Data Sharing and Sample Testing Schedule” means the schedule attached
hereto as Schedule I.

1.15“Delivery” has the meaning set forth in Section 8.3.1.

1.16“Disposition Package” has the meaning set forth in Section 8.7.1.

1.17“Dispute” has the meaning set forth in Section 21.1.

1.18“Effective Date” has the meaning set forth in the preamble.

1.19“EMA” has the meaning set forth in the definition of Applicable Law.

1.20“FDA” has the meaning set forth in the definition of Applicable Law.

1.21“GCP” means the Good Clinical Practices officially published by EMA, FDA and
the International Conference on Harmonisation of Technical Requirements for
Registration of Pharmaceuticals for Human Use (ICH) that may be in effect from
time to time and are applicable to the testing of the Compounds.  

1.22“Government Official” means: (a) any officer or employee of a government or
any department, agency or instrument of a government; (b) any person acting in
an official capacity for or on behalf of a government or any department, agency,
or instrument of a government; (c) any officer or employee of a Ideaya or
business owned in whole or part by a government; (d) any officer or employee of
a public international organization such as the World Bank or United Nations;
(e) any officer or employee of a political party or any person acting in an
official capacity on behalf of a political party; and/or (f) any candidate for
political office; who, when such Government Official is acting in an official
capacity, or in an official decision-making role, has responsibility for
performing regulatory inspections, government authorizations or licenses, or
otherwise has the capacity to take decisions with the potential to affect the
business of either of the Parties.

3

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

1.23“HIPAA” has the meaning set forth in the definition of Applicable Law.

1.24“Ideaya” has the meaning set forth in the preamble.

1.25“Ideaya Compound” means the compound referred to by Ideaya as IDE196,
excluding, however, any generic version of IDE196 other than a generic version
owned or controlled by Ideaya or its Affiliate.

1.26“IND” means an Investigational New Drug Application filed or to be filed
with the FDA as described in Title 21 of the U.S. Code of Federal Regulations,
Part 312, and the equivalent application in the jurisdictions outside the United
States, including an “Investigational Medicinal Product Dossier” filed or to be
filed with the Regulatory Authorities in the European Union.

1.27“Inventions” means all inventions and discoveries which are made or
conceived in the performance of the Study and/or which are made or conceived by
a Party through use of the Clinical Data.

1.28“Joint Development Committee” or “JDC” has the meaning set forth in Section
3.9.

1.29“Jointly Owned Invention” has the meaning set forth in Section 10.1.1.

1.30“Joint Patent Application” has the meaning set forth in Section 10.1.2.

1.31“Joint Patent” means a patent that issues from a Joint Patent Application.

1.32“Know-How” means any proprietary invention, innovation, improvement,
development, discovery, computer program, device, trade secret, method,
know-how, process, technique or the like, including manufacturing, use, process,
structural, operational and other data and information, whether or not written
or otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable, that is not generally
known or otherwise in the public domain.

1.33“Liability” has the meaning set forth in Section 14.2.1.

1.34“Manufacture,” “Manufactured,” or “Manufacturing” means all stages of the
manufacture of a Compound, including planning, purchasing, manufacture,
processing, compounding, storage, filling, packaging, waste disposal, labeling,
leafleting, testing, quality assurance, sample retention, stability testing,
release, dispatch and supply, as applicable.

1.35“Manufacturer’s Release” or “Release” has the meaning ascribed to such term
in the Quality Agreement.

4

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

1.36“Manufacturing Site” means the facilities where a Compound is Manufactured
by or on behalf of a Party, as such Manufacturing Site may change from time to
time in accordance with Section 8.6 (Changes to Manufacturing).

1.37“MEK Inhibitor” means any small or large molecule that inhibits the
mitogen-activated protein kinase kinase enzymes MEK1 and/or MEK2.

1.38“Non-Conformance” means, with respect to a given unit of Compound, (i) an
event that deviates from an approved cGMP requirement with respect to the
applicable Compound, such as a procedure, Specification, or operating parameter,
or that requires an investigation to assess impact to the quality of the
applicable Compound or (ii) that such Compound failed to meet the applicable
representations and warranties set forth in Section 2.3.1.  Classification of
the Non-Conformance is detailed in the Quality Agreement.

1.39 “Party” has the meaning set forth in the preamble.

1.40“Permitted Use” has the meaning set forth in Section 3.7.

1.41“Pfizer” has the meaning set forth in the preamble.

1.42“Pfizer Compound” means MEKTOVI (binimetinib) or a salt thereof, excluding,
however, any generic version of binimetinib other than a generic version owned
or controlled by Pfizer or its Affiliate.

1.43“Pharmacovigilance Agreement” means that certain pharmacovigilance agreement
entered into by the Parties on or prior to the initiation of the Study and
regarding the Compounds.  

1.44“PKC Inhibitor” means any small or large molecule that inhibits protein
kinase C.

1.45“Protocol” means the written documentation that describes the Study and sets
forth specific activities to be performed as part of the Study conduct, a
summary of which is attached hereto as Appendix A.

1.46“Quality Agreement” means that certain quality agreement being entered into
by the Parties prior to the initiation of the Study.

1.47“Regulatory Approvals” means any and all permissions (other than the
Manufacturing approvals) required to be obtained from Regulatory Authorities and
any other competent authority for the development, registration, importation,
use (including in clinical trials), distribution, sale and marketing of a
Compound in the United States, Europe or other applicable jurisdictions for use
in humans, including any pricing or reimbursement approvals.

1.48“Regulatory Authorities” has the meaning set forth in the definition of
Applicable Law.

5

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

1.49“Related Agreements” means the Pharmacovigilance Agreement and the Quality
Agreement.

1.50“Samples” means urine, blood and tissue samples taken, in accordance with
the Protocol, from patients participating in the Study.

1.51“Sample Testing” means the analyses to be performed by each Party using the
applicable Samples, as described in the Data Sharing and Sample Testing
Schedule.

1.52“Sample Testing Results” means those results arising from the Sample Testing
which are to be shared between Ideaya and Pfizer, as set forth in the Data
Sharing and Sample Testing Schedule.

1.53“SEC Rules” means the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

1.54“Specifications” means, with respect to a given Compound, the set of
requirements for such Compound as set forth in the Quality Agreement.

1.55“Study” means the portion of the Global Phase 1 study in Metastatic Uveal
Melanoma (MUM) and GNAQ/11-mutated Solid Tumors (non-MUM) pertaining to the
clinical evaluation of the Ideaya Compound in combination with the Pfizer
Compound.

1.56“Study Completion” has the meaning set forth in Section 3.6.

1.57“Territory” means anywhere in the world.

1.58“Third Party” means any person or entity other than Pfizer, Ideaya or their
respective Affiliates.

2

Scope of the Agreement.

2.1Each Party shall contribute to the Study such resources as are necessary to
fulfill its obligations set forth in this Agreement.

2.2Each Party agrees to act in good faith in performing its obligations under
this Agreement and each Related Agreement, and shall notify the other Party as
promptly as possible in the event of any Manufacturing delay that is likely to
adversely affect supply of its Compound or Compounds as contemplated by this
Agreement.

2.3Representations and Warranties.

2.3.1Pfizer agrees to Manufacture and supply the Pfizer Compound for purposes of
the Study as set forth in Article 8 and the Supply Schedule, and Pfizer hereby
represents and warrants to Ideaya that, at the time of Delivery of the Pfizer
Compound, such Pfizer Compound shall have been Manufactured and supplied in
compliance with: (i) the Specifications for the Pfizer Compound; (ii) the
Quality Agreement; and (iii) all

6

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Applicable Law, including cGMP and health, safety and environmental
protections.  Ideaya agrees to Manufacture and supply the Ideaya Compound for
purposes of the Study as set forth in Article 8 and the Supply Schedule, and
Ideaya hereby represents and warrants to Pfizer that, at the time of Delivery of
the Ideaya Compound, such Ideaya Compound shall have been Manufactured and
supplied in compliance with: (a) the Specifications for the Ideaya Compound; (b)
the Quality Agreement; and (c) all Applicable Law, including cGMP and health,
safety and environmental protections.  

2.3.2Pfizer hereby represents and warrants to Ideaya that, at the time of
Delivery of the Pfizer Compound, such Pfizer Compound shall be free from any
Non-Conformance.

2.3.3Without limiting the foregoing, each Party is responsible for obtaining all
regulatory approvals (including facility licenses) that are required to
Manufacture its Compounds in accordance with Applicable Law (provided that for
clarity, Ideaya shall be responsible for obtaining Regulatory Approvals for the
Study as set forth in Section 3.3).

2.4Each Party shall have the right to subcontract any portion of its obligations
hereunder: (i) to its own Affiliates, without the other Party’s written consent;
or (ii) to third parties, provided that with respect to third parties that are
directly involved in the conduct of the clinical trial that is subject of the
Study, the JDC has approved (in a written document) the use of such third
parties in the performance of such activities, and provided further that no
consent shall be necessary for either Party’s delegation to or use of contract
research organizations or other third parties that (A) are already conducting
clinical trials of such Party’s Compounds and are set forth in the Protocol as
performing such Study activities, or (B) are conducting Sample Testing for such
Party. In any event, each Party shall remain solely and fully liable for the
performance of its subcontractors.  Each Party shall ensure that each of its
subcontractors performs its obligations pursuant to the terms of this Agreement,
including the Appendices attached hereto.  Each Party shall use reasonable
efforts to obtain and maintain copies of documents relating to the obligations
performed by such subcontractors that are held by or under the control of such
subcontractors and that are required to be provided to the other Party under
this Agreement.

2.5This Agreement does not create any obligation on the part of Ideaya to
provide the Ideaya Compound for any activities other than the Study, nor does it
create any obligation on the part of Pfizer to provide the Pfizer Compound for
any activities other than the Study.

2.6Nothing in this Agreement shall (i) prohibit either Party from performing
clinical studies other than the Study relating to its own Compounds, either
individually or in combination with any other compound or product, in any
therapeutic area, or (ii) create an exclusive relationship between the Parties
with respect to any Compound.

7

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

3

Conduct of the Study.

3.1Ideaya shall act as the sponsor of the Study and shall hold the IND relating
to the Study; provided, however, that in no event shall Ideaya file a separate
IND for the Study unless required by Regulatory Authorities to do so.  If a
Regulatory Authority requests a separate IND for the Study the Parties will meet
and mutually agree on an approach to address such requirement.

3.2Ideaya shall ensure that the Study is performed in accordance with this
Agreement, the Protocol and all Applicable Law, including GCP.  In the event
that any Regulatory Authority, ethics committee or institutional review board
has questions related to the Protocol or the conduct of the Study that relate to
the Pfizer Compound, Pfizer will provide reasonable assistance in responding to
such questions.

3.3Ideaya shall ensure that all directions from any Regulatory Authority and/or
ethics committee with jurisdiction over the Study are followed.  Further, Ideaya
shall ensure that all Regulatory Approvals from any Regulatory Authority and/or
ethics committee with jurisdiction over the Study are obtained prior to
initiating performance of the Study.  Pfizer shall have the right (but no
obligation) to participate in any discussions with a Regulatory Authority
regarding matters related to the Pfizer Compound.  Each Party grants to the
other Party a non-exclusive, non-transferable (except in connection with a
permitted assignment, sublicense or subcontract) “right of reference” (as
defined in US FDA 21 CFR 314.3(b)), or similar “right of reference” as defined
in applicable regulations in the relevant part of the Territory, with respect to
Clinical Data and results related to Compounds, solely as necessary for the
other Party to prepare, submit and maintain regulatory submissions related to
the other Party’s Compound and Regulatory Approvals.  Further, each Party shall
provide to the other a cross-reference letter or similar communication to the
applicable Regulatory Authority to effectuate such right of reference.  

3.4Notwithstanding anything to the contrary in this Agreement, neither Party
shall have any right to access the other Party’s CMC data with respect to its
Compounds.  If necessary, Pfizer shall authorize FDA and other applicable
Regulatory Authorities to cross-reference the appropriate Pfizer Compound U.S.,
EU and Australia Regulatory Approvals to provide data access to Ideaya solely to
the extent necessary to support conduct of the Study.  If the cross-references
to such Regulatory Approvals are not deemed sufficient by a Regulatory Authority
in any given country, Pfizer shall file the complete CMC components of the
Common Technical Document for its Compound (the “CMC Data”) with such Regulatory
Authority, with a letter of authorization for Ideaya to cross-reference the CMC
Data for the review of the CTA; however, Ideaya shall have no right to directly
access the CMC Data.  Ideaya shall reimburse Pfizer for the costs for preparing
the CMC Data for filing with such Regulatory Authority(ies) and related filing
costs. In addition to the foregoing, Pfizer shall provide the materials
described in Appendix B to Ideaya in accordance with Appendix B, and shall
provide such other documents and information as may be requested by a Regulatory
Authority, to the extent such documents and information are reasonably available
to Pfizer. Pfizer hereby agrees that it shall review Section D of the European
Clinical Trials Database (EudraCT) Application Form

8

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Worksheets and Medicines section of the Clinical Trial Notification (CTN) Form
completed by Ideaya with respect to the Pfizer Compound for purposes of the CTA
and CTN, respectively, no later than [***] days following receipt from Ideaya,
provide any corrections or additions required for accuracy and completeness of
such Worksheets.  

3.5Ideaya shall ensure that all reports and related documentation required for
the Study are maintained in good scientific manner and in compliance with
Applicable Law.  Each Party shall provide to the other all Study information and
documentation (excluding information and documentation relating to the Sample
Testing other than the Sample Testing Results themselves) reasonably requested
by such other Party to enable it to (i) comply with any of its legal and
regulatory obligations, or any request by any Regulatory Authority, in each
case, to the extent related to the Study or such Party’s Compound, (ii) conduct
the Sample Testing, (iii) satisfy any contractual obligation to a subcontractor
engaged pursuant to Section 2.4 hereof, and (iv) in the case of Pfizer,
determine whether the Study has been performed by Ideaya in accordance with this
Agreement.

3.6Ideaya shall provide to Pfizer copies of all Clinical Data, in electronic
form or other mutually agreeable alternate form, and on the timelines specified
in the Data Sharing and Sample Testing Schedule (if applicable) or upon mutually
agreeable timelines, and a complete copy of the Clinical Data shall be provided
to Pfizer no later than [***] days following Study Completion.  Pfizer shall
provide pharmacokinetics data regarding the Pfizer Compound to Ideaya on the
timelines specified in the Data Sharing and Sample Testing Schedule (if
applicable) or upon mutually agreeable timelines.  “Study Completion” shall be
deemed to occur upon lock of the Study database.  Ideaya shall ensure that all
patient authorizations and consents required under HIPAA, the EU Data Protection
Directive or any other similar Applicable Law in connection with the Study
permit such sharing of Clinical Data with Pfizer.

3.7Ideaya shall provide Samples to Pfizer as specified in the Protocol or as
agreed to by the Joint Development Committee.  Each Party shall use the Samples
only for the Sample Testing allocated to such Party in the Data Sharing and
Sample Testing Schedule, and each Party shall be responsible for conducting the
Sample Testing allocated to such Party that is related to its own Compound.
Ideaya shall own all data arising from the Sample Testing conducted by or on
behalf of Ideaya.  Ideaya shall provide to Pfizer the Sample Testing Results for
the Sample Testing conducted by or on behalf of Ideaya, in electronic form or
other mutually agreeable alternate form, and on the timelines specified in the
Data Sharing and Sample Testing Schedule or other mutually agreed
timelines.  Likewise Pfizer shall own all data arising from the Sample Testing
conducted by or on behalf of Pfizer.  Pfizer shall provide to Ideaya the Sample
Testing Results for the Sample Testing conducted by or on behalf of Pfizer, in
electronic form or other mutually agreeable alternate form, and on the timelines
specified in the Data Sharing and Sample Testing Schedule or other mutually
agreed timelines.  Except to the extent otherwise agreed in a writing signed by
authorized representatives of each Party, each Party shall use the other Party’s
Sample Testing Results only for the purposes of (i) [***] and [***] filing and
prosecuting patent applications for Jointly Owned Inventions and enforcing any
resulting

9

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

patents in accordance with Article 10 (collectively, the “Permitted
Use”).  Assays which are proprietary to either Party, or conducted in a
proprietary nature by a Third Party, shall be the sole responsibility of the
Party having the knowledge and access to the assay.  Responsibilities shall
include, but are not limited to, data generation and payment to conduct the
assay.  The Parties agree to provide sufficient quantities of their Compounds
for interference testing in bioanalytical or proprietary assays in order to
confirm, as applicable, that their Compound does not interfere with the other
Party’s assay performance.  Initial experiments may be performed to determine
impact to assay performance and will follow a validated protocol and/or standard
operating procedure.

3.8All Clinical Data, including raw data and results therein, generated under
this Agreement shall be jointly owned by Pfizer and Ideaya.  It is understood
and acknowledged by the Parties that positive Clinical Data could be used to
obtain Regulatory Approvals or label changes for the Compounds.  In such event,
the Parties will enter into good faith negotiations to determine a regulatory
submission strategy for the Compounds.  Similarly, if either Party believes that
reference to data from other studies of the other Party is necessary for such
Party to obtain Regulatory Approvals or label changes for its Compound, the
Parties will discuss in good faith appropriate terms for possible access to or
right to reference such data for such purpose.  Except as explicitly provided in
Sections 9.1 and 9.2, Ideaya covenants not to disclose any unpublished Clinical
Data or other documentation prepared specifically for use in connection with the
Study to any Third Party in connection with Ideaya’s independent research,
development and/or commercialization of the Ideaya Compound in combination with
Ideaya’s or its Affiliate’s or any Third Party’s MEK Inhibitor, and Pfizer
covenants not to disclose any unpublished Clinical Data or other documentation
prepared specifically for use in connection with the Study to any Third Party in
connection with Pfizer’s independent research, development and/or
commercialization of a Pfizer Compound in combination with Pfizer’s or its
Affiliate’s or any Third Party’s PKC Inhibitor.  

3.9Joint Development Committee. The Parties shall form a joint development team
(the “Joint Development Committee” or “JDC”), made up of an equal number of
representatives of Ideaya and Pfizer, which shall have responsibility for
coordinating all regulatory and other activities under, and pursuant to, this
Agreement. Each Party shall designate a project manager (the “Project Manager”)
who shall be responsible for implementing and coordinating activities, and
facilitating the exchange of scientific information between the Parties with
respect to the Study.  Other JDC members will be agreed by both Parties. The JDC
shall meet as soon as practicable after the Effective Date and then no less than
twice yearly, and more often as reasonably considered necessary at the request
of either Party, to provide an update on Study progress.  Prior to any such
meeting, the Ideaya Project Manager shall provide an update in writing to the
Pfizer Project Manager, which update shall contain information about overall
Study progress, recruitment status, interim analysis (if results are available),
final analysis and other information relevant to the conduct of the Study.  In
addition to a Project Manager, each Party shall designate an alliance manager
(the “Alliance Manager”), who shall endeavor to ensure clear and responsive
communication between the Parties and the effective exchange of information, and
shall serve as the primary point of contact for any issues arising under this

10

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Agreement.  The Alliance Managers shall have the right to attend all JDC
meetings and may bring to the attention to the JDC any matters or issues either
of them reasonably believes should be discussed, and shall have such other
responsibilities as the Parties may mutually agree in writing. In the event that
an issue arises and the Alliance Managers cannot or do not, after good faith
efforts, reach agreement on such issue, the issue shall be elevated to the SVP
and CMO, Head of Development for Ideaya and the SVP of Clinical Oncology for
Pfizer.  Each Party shall also appoint a supply chain representative to hold
telephone discussions at a mutually agreed-upon frequency to review the
quantities of Pfizer Compound and Ideaya Compound needed for the Study (in
accordance with Article 8 and Appendix B) and any other supply chain issues that
may arise during the Study.

3.10Ideaya shall provide Pfizer with (i) an electronic draft of the final study
report for Pfizer to provide comments to Ideaya within [***] days of receipt of
such draft final study report and (ii) the final version of the final study
report promptly following Study Completion.  Ideaya shall consider in good faith
any comments provided by Pfizer on the draft of the final study report and shall
not include any statements relating to a Pfizer Compound which have not been
approved by Pfizer.  

3.11Notwithstanding anything in this Agreement to the contrary, each Party
acknowledges and agrees that the other Party may have present or future business
activities or opportunities, including business activities or opportunities with
Third Parties, involving MEK Inhibitors, in the case of Ideaya, or PKC
Inhibitors, in the case of Pfizer, or other similar products, programs,
technologies or processes.  Accordingly, each Party acknowledges and agrees that
nothing in this Agreement shall be construed as a representation or inference
that the other Party will not develop for itself, or enter into business
relationships with other Third Parties regarding, any products, programs,
studies (including combination studies), technologies or processes that are
similar to or that may compete with the Combination or any other product,
program, technology or process, including MEK Inhibitors or PKC Inhibitors,
provided that the Clinical Data, Sample Testing Results, Jointly Owned
Inventions, and Confidential Information are not used or disclosed in connection
therewith in violation of this Agreement.

3.12Nothing in this Agreement shall prohibit or restrict a Party from licensing,
assigning or otherwise transferring to an Affiliate or Third Party its Compound
and the related Clinical Data, Confidential Information, Sample Testing Results
or Jointly Owned Inventions; provided, however, that in the case of any such
license, assignment or transfer, the licensee, assignee or transferee shall
agree in writing to use such Clinical Data, Confidential Information, Sample
Testing Results or Jointly Owned Inventions only for the Permitted Use and for
any other use that is expressly permitted by this Agreement and to otherwise be
bound by the terms of this Agreement.

11

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

4

Protocol and Related Documents

4.1A summary of the initial Protocol, entitled “A phase 1/2 study of IDE196 in
patients with solid tumors harboring GNAQ/11 mutations or PRKC fusions”, has
been agreed to by the Parties as of the Effective Date, and is attached as
Appendix A.  Ideaya shall have the final decision regarding the contents of the
Protocol; provided, however, that any material changes to the Protocol relating
to the Study (other than relating solely to the Ideaya Compound), and any
changes (whether or not material) relating to the Pfizer Compound, shall require
Pfizer’s prior written consent  Any such proposed changes will be sent in
writing to Pfizer’s Project Manager and Pfizer’s Alliance Manager.  Pfizer will
provide such consent, or a written explanation for why such consent is being
withheld, within [***] Business Days of receiving a copy of Ideaya’s requested
changes; provided that if Pfizer fails to provide such written explanation
within such [***] Business Day period, then Pfizer shall be deemed to have
consented to such change or changes.

4.2Ideaya shall prepare the patient informed consent form for the Study (which
shall include any required consent for the Sample Testing and Clinical Data
sharing) in consultation with Pfizer (it being understood and agreed that the
portion of the informed consent form relating to a Pfizer Compound will be
provided to Ideaya by Pfizer).  Any changes to such form that relate to the
Sample Testing or a Pfizer Compound shall be subject to Pfizer’s review and
prior written consent.  Any such proposed changes will be sent in writing to
Pfizer’s Project Manager and Pfizer’s Alliance Manager.  Pfizer will provide
such consent, or a written explanation for why such consent is being withheld,
within [***] Business Days of receiving a copy of Ideaya’s requested changes;
provided that if Pfizer fails to provide such written explanation within such
[***] Business Day period, then Pfizer shall be deemed to have consented to such
change or changes.

4.3Within a reasonable time after the Effective Date, the Parties shall enter
into an agreement related to the collection of financial disclosure information
from “clinical investigators” involved in the Study and the certification and/or
disclosure of the same in accordance with all Applicable Law, including, but not
limited to, Part 54 of Title 21 of the United States Code of Federal Regulations
(Financial Disclosure by Clinical Investigators) and related FDA Guidance
Documents.  Among other things, such agreement will provide (a) for Ideaya to
track and collect from all “clinical investigators” involved in the Study either
separate certification and/or disclosure forms for each of Ideaya and Pfizer or
one (1) “combined” certification and/or disclosure form for both Ideaya and
Pfizer and (b) that Ideaya will be responsible for preparing and submitting the
Financial Disclosure Module 1.3.4 components to the FDA for any regulatory
documentation in connection with the Study.  For purposes of this Section 4.3,
the term “clinical investigators” shall have the meaning set forth in Part
54.2(d) of Title 21 of the United States Code of Federal Regulations.

4.4Pfizer may disclose in any lawful manner the terms of this Agreement, the
support or funding that Pfizer is providing under this Agreement, and any other
related information, to the extent necessary for Pfizer to meet its obligations
under those laws, regulations and industry codes that require Pfizer to report
payments or other transfers of

12

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

value to certain healthcare professionals and teaching hospitals (collectively,
the “Transparency Laws”). Transparency Laws include, without limitation, section
6002 of the U.S. Affordable Care Act and the EFPIA Code on Disclosure of
Transfers of Value. Ideaya will provide Pfizer with complete and accurate
information about payments or other transfers of value reportable under
Transparency Laws, and agrees to (and will cause its agents, employees and
contractors to) cooperate with collection and disclosure of information
necessary for Pfizer to meet its obligations under any Transparency Laws..

5

Adverse Event Reporting.

Ideaya, will be solely responsible for compliance with all Applicable Law
pertaining to safety reporting for the Study and related activities.  Prior to
the initiation of the Study, the Parties will have executed the
Pharmacovigilance Agreement to ensure the exchange of relevant safety data and
Adverse Event reporting within appropriate timeframes and in an appropriate
format to enable the Parties to fulfill local and international regulatory
reporting obligations and to facilitate appropriate safety reviews.

6

Term and Termination.

6.1The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until completion of all of the obligations of
the Parties hereunder or until terminated by either Party pursuant to this
Article 6.

6.2In the event that Pfizer reasonably and in good faith believes that a Pfizer
Compound is being used in the Study in an unsafe manner and notifies Ideaya in
writing of the grounds for such belief, and Ideaya fails to promptly incorporate
(subject to approval by applicable Regulatory Authorities or Institutional
Review Boards) changes into the Protocol reasonably requested by Pfizer to
address such issue or to otherwise reasonably and in good faith address such
issue, Pfizer may terminate this Agreement and the supply of the Pfizer Compound
effective upon written notice to Ideaya.

6.3Either Party may terminate this Agreement if the other Party commits a
material breach of this Agreement, and such material breach continues for thirty
(30) days after receipt of written notice thereof from the non-breaching Party;
provided that if such material breach is capable of cure but cannot reasonably
be cured within thirty (30) days, the breaching Party shall be given a
reasonable period of time to cure such breach, but in no event more than an
additional sixty (60) days.

6.4If either Party determines in good faith, based on a review of the Clinical
Data or other Study-related Know-How or other information, that the Study may
unreasonably affect patient safety, such Party shall promptly notify the other
Party of such determination.  The Party receiving such notice may propose
modifications to the Study to address the safety issue identified by the other
Party and, if the notifying Party agrees, shall act to immediately implement
such modifications; provided, however, that if the notifying Party, in its sole
discretion, believes that there is imminent danger to patients, such Party need
not wait for the other Party to propose modifications and may instead terminate
this

13

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Agreement immediately upon written notice to such other Party.  Furthermore, if
the notifying Party, in its sole discretion, believes that any modifications
proposed by the other Party will not resolve the patient safety issue, such
Party may terminate this Agreement effective upon written notice to such other
Party.  

6.5Either Party may terminate this Agreement immediately upon written notice to
the other Party in the event that any Regulatory Authority takes any action, or
raises any objection, that prevents the terminating Party from supplying, in the
case of Ideaya, the Ideaya Compound and, in the case of Pfizer, the Pfizer
Compound, for purposes of the Study.  Additionally, either Party shall have the
right to terminate this Agreement immediately upon written notice to the other
Party in the event that it determines in its sole discretion to discontinue
development of, in the case of Ideaya, the Ideaya Compound and, in the case of
Pfizer, the Pfizer Compound, for medical, scientific, legal or other reasons.

6.6In the event that this Agreement is terminated, Ideaya shall, at Pfizer’s
sole discretion, promptly either return or destroy all unused Pfizer Compound
pursuant to Pfizer’s instructions.  If Pfizer requests that Ideaya destroy the
unused Pfizer Compound, Ideaya shall provide written certification of such
destruction.  

6.7Either Party shall be entitled to terminate this Agreement immediately upon
written notice to the other Party, if such other Party fails to perform any of
its obligations under Section 13.3 or breaches any representation or warranty
contained in Section 13.3.  The non-terminating Party shall have no claim
against the terminating Party for compensation for any loss of whatever nature
by virtue of the termination of this Agreement in accordance with this Section
6.7.  

6.8The provisions of this Section 6.8 and Sections 3.3, 3.7 (other than the
first sentence and last four sentences thereof), 3.8, 3.11, 3.12, 6.6, 6.7
(other than the first sentence thereof), 6.9, 6.10, 6.11, 13.2, 13.3.5, 13.4,
14.2 (Indemnification), 14.3 (Limitation of Liability), and Articles 1
(Definitions), 7 (Costs of Study), 9 (Confidentiality), 10 (Intellectual
Property), 11 (Reprints; Rights of Cross-Reference), 12 (Press Releases and
Publications), 20 (No Additional Obligations), 21 (Dispute Resolution and
Jurisdiction), 22 (Notices), 23 (Relationship of the Parties) and 25
(Construction) shall survive the expiration or termination of this Agreement.

6.9Termination of this Agreement shall be without prejudice to any claim or
right of action of either Party against the other Party for any prior breach of
this Agreement.

6.10Upon termination of this Agreement, each Party and its Affiliates shall
promptly return to the other Party or destroy any Confidential Information of
the other Party (other than Clinical Data, Sample Testing Results and
Inventions) furnished to the receiving Party by the other Party, except that the
receiving Party shall have the right to retain one copy for record-keeping
purposes, subject to ongoing obligations of confidentiality and restrictions on
use hereunder.

14

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

6.11In the event of termination by Pfizer pursuant to Section 6.3 or 6.7, Ideaya
shall reimburse Pfizer for the Direct Manufacturing Costs and Indirect
Manufacturing Costs (as defined herein) incurred by Pfizer for the quantities of
its Compound Delivered for the Study prior to the date of the notice of
termination and that are not, in accordance with Applicable Law and Pfizer’s
quality standards, able to be used in other clinical trials and therefore
returned to Pfizer in accordance with Section 6.6.  “Direct Manufacturing Costs”
shall include [***].  “Indirect Manufacturing Costs” shall include
[***].  Allocations shall be based on such Compound’s utilization relative to a
manufacturing site’s total activity.  “Manufacturing Costs” shall mean the
Direct Manufacturing Costs and the Indirect Manufacturing Costs.    

7

Costs of Study.

The Parties agree that (i) Pfizer shall provide the Pfizer Compound for use in
the Study, as described in Article 8 below, at no cost to Ideaya (except as
provided in Section 6.11); and (ii) Ideaya shall provide the Ideaya Compound for
use in the Study, as described in Article 8 below, at no cost to Pfizer. The
Study costs will be paid fully by Ideaya.

8

Supply and Use of the Compounds.  

8.1Supply of the Compounds.  Within [***] days following the Effective Date,
Pfizer (or its Affiliates) and Ideaya (or its Affiliates) will enter into a
supply schedule (the “Supply Schedule”) which will set out the quantities of
their respective Compound that each will supply, or cause to be supplied, and
the timelines for such supply, in each case, for use in the Study, including any
extensions thereto.  The Supply Schedule may be revised upon the mutual written
agreement of the Parties.  In the event that Ideaya determines that the
quantities of Compounds set forth in the Supply Schedule are not sufficient to
complete the Study (due, for example, to the addition of Study sites or
countries) or any extension of the Study (due, for example, to patients having a
durable response beyond the initial Study timeframe), Ideaya shall so notify
Pfizer, and the Parties shall discuss in good faith regarding additional
quantities of Compounds to be provided and the schedule on which such additional
quantities may be provided.  Each Party shall also provide to the other Party a
contact person for the supply of its Compound under this
Agreement.  Notwithstanding the foregoing, or anything to the contrary herein,
in the event that either Party is not supplying Compound in accordance with the
terms of this Agreement, or is allocating under Section 8.10, then the other
Party shall have no obligation to supply its Compound or Compounds, or may
allocate proportionally.

8.2Minimum Shelf Life Requirements.  Each Party shall use commercially
reasonable efforts to supply its Compound or Compounds hereunder with an
adequate remaining shelf life at the time of Delivery to meet the Study
requirements.  

15

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

8.3Provision of Compounds.  

8.3.1Pfizer will deliver the Pfizer Compound [***] (Incoterms 2010) to Ideaya’s,
or its designee’s, location as specified by Ideaya (“Delivery” with respect to
such Pfizer Compound).  Title and risk of loss for the Pfizer Compound shall
transfer from Pfizer to Ideaya [***]. [***].  Ideaya will, or will cause its
designee to: (i) take delivery of the Pfizer Compound supplied hereunder; (ii)
perform the acceptance procedures allocated to it under the Quality Agreement;
(iii) subsequently label and pack (in accordance with Section 8.4) and promptly
ship the Pfizer Compound to the Study sites, in compliance with cGMP, GCP and
other Applicable Law and the Quality Agreement; and (iv) provide, from time to
time at the reasonable request of Pfizer, the following information: any
applicable chain of custody forms; in-transport temperature recorder(s); records
and receipt verification documentation; such other transport or storage
documentation as may be reasonably requested by Pfizer (to the extent within
Ideaya’s possession or control); and usage and inventory reconciliation
documentation related to the Pfizer Compound.  

8.3.2Ideaya is solely responsible, at its own cost, for supplying (including all
Manufacturing, acceptance and release testing) the Ideaya Compound for the
Study, and the subsequent handling, storage, transportation, warehousing and
distribution of the Ideaya Compound supplied hereunder.  Ideaya shall ensure
that all such activities are conducted in compliance with cGMP, GCP and other
Applicable Law and the Quality Agreement.  For purposes of this Agreement, the
“Delivery” of a given quantity of the Ideaya Compound shall be deemed to occur
when such quantity is packaged for shipment to a Study site.

8.4 Labeling and Packaging; Use, Handling and Storage.

8.4.1The Parties’ obligations with respect to the labeling and packaging of the
Compounds are as set forth in the Quality Agreement.  Notwithstanding the
foregoing or anything to the contrary contained herein, Pfizer shall provide the
Pfizer Compound to Ideaya in the U.S. commercial presentation or as agreed to by
the Joint Development Committee, and Ideaya shall be responsible for labeling,
packaging and leafleting such Pfizer Compound, at Ideaya’s sole expense, in
accordance with the terms and conditions of the Quality Agreement and otherwise
in accordance with all Applicable Law, including cGMP, GCP, and health, safety
and environmental protections.

8.4.2 Ideaya shall (i) use the Pfizer Compound solely for purposes of performing
the Study; (ii) not use the Pfizer Compound in any manner inconsistent with this
Agreement or for any commercial purpose; and (iii) use, store, transport, handle
and dispose of the Pfizer Compound in compliance with Applicable Law and the
Quality Agreement.  Ideaya shall not reverse engineer, reverse compile,
disassemble or otherwise attempt to derive the composition or underlying
information, structure or ideas of the Pfizer Compound, and in particular shall
not analyze the Pfizer Compound by physical, chemical or biochemical means
except as necessary to perform its obligations under the Quality Agreement.

16

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

8.5Product Specifications.  A certificate of analysis shall accompany each
shipment of the Pfizer Compound to Ideaya.  Upon request, Ideaya shall provide
Pfizer with a certificate of analysis covering each shipment of Ideaya Compound
used in the Study.  

8.6Changes to Manufacturing.  Each Party may make changes from time to time to
its Compound or the Manufacturing Site; provided that such changes shall be in
accordance with the Quality Agreement.

8.7Product Testing; Noncompliance

8.7.1After Manufacturer’s Release.  After Manufacturer’s Release of Pfizer
Compound and concurrently with Delivery of the Compound to Ideaya, Pfizer shall
provide Ideaya with such certificates and documentation as are described in the
Quality Agreement (“Disposition Package”).  Ideaya shall, within the time
defined in the Quality Agreement, perform (i) with respect to such Pfizer
Compound, the acceptance procedures allocated to it under the Quality Agreement,
and (ii) with respect to the Ideaya Compound, the testing and release procedures
allocated to it under the Quality Agreement.  Ideaya shall take all steps
reasonably necessary to determine that the Ideaya Compound or Pfizer Compound,
as applicable, is suitable for release before making such Ideaya Compound or
Pfizer Compound, as applicable, available for human use, and Pfizer shall
provide cooperation or assistance as reasonably requested by Ideaya in
connection with such determination with respect to a Pfizer Compound.  Ideaya
shall be responsible for storage and maintenance of Pfizer Compound until it is
tested and/or released, which storage and maintenance shall be in compliance
with the Specifications for the applicable Pfizer Compound, the Quality
Agreement and Applicable Law, and shall be responsible for any failure of the
Pfizer Compound to meet the Specifications to the extent caused by shipping,
storage or handling conditions after Delivery to Ideaya hereunder.

8.7.2Non-Conformance.

8.7.2.1In the event that either Party becomes aware that any Compound may have a
Non-Conformance, despite testing and quality assurance activities (including any
activities conducted by the Parties under Sections 8.7.1 (After Manufacturer’s
Release)), such Party shall immediately notify the other Party in accordance
with the procedures of the Quality Agreement.  The Parties shall investigate any
Non-Conformance in accordance with Section 8.9 (Investigations) and any
discrepancy between them shall be resolved in accordance with Section 8.8
(Resolution of Discrepancies).  

8.7.2.2In the event that any proposed or actual shipment of Pfizer Compound (or
portion thereof) shall be agreed to have a Non-Conformance at the time of
Delivery to Ideaya, then unless otherwise agreed to by the Parties, Pfizer shall
replace such Pfizer Compound as is found to have a Non-Conformance (with respect
to Pfizer Compound that has not yet been administered in the course of
performing the Study).  Unless otherwise agreed to by the Parties in writing,
the sole and exclusive remedies of

17

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Ideaya with respect to any Pfizer Compound that is found to have a
Non-Conformance at the time of Delivery shall be (i) replacement of such Pfizer
Compound as set forth in this Section 8.7.2.2, (ii) indemnification under
Section 14.2 (to the extent applicable) and (iii) termination of this Agreement
pursuant to Section 6.3 (to the extent applicable, but subject to the applicable
cure periods set forth therein); provided, for clarity, that Ideaya shall not be
deemed to be waiving any rights under Section 8.15.  In the event that Pfizer
Compound is lost or damaged after Delivery, Pfizer may provide additional Pfizer
Compound to Ideaya, if available for the Study.  Such replaced Pfizer Compound
shall be provided at no cost to Ideaya, so long as the amount replaced does not
in the aggregate exceed [***] of the total quantity of Pfizer Compound to be
provided by Pfizer pursuant to Appendix B (the “Replacement Threshold”).  Ideaya
shall pay Pfizer the Manufacturing Costs of any replaced Pfizer Compound which
Pfizer agrees to supply in excess of the Replacement Threshold.  For the
avoidance of doubt, Pfizer shall have no obligation to provide replacement
Pfizer Compound for any Pfizer Compound supplied hereunder other than such
Pfizer Compound as has been agreed or determined to have a Non-Conformance at
the time of Delivery to Ideaya.  Pfizer shall be responsible for any costs
incurred by Ideaya in connection with the return or destruction of any Pfizer
Compound supplied hereunder that is found to have a Non-Conformance caused by
Pfizer.

8.7.2.3Ideaya shall be responsible for, and Pfizer shall have no obligations or
liability with respect to, any Ideaya Compound supplied hereunder that is found
to have a Non-Conformance.  Ideaya shall replace any Ideaya Compound as is found
to have a Non-Conformance (with respect to Ideaya Compound that has not yet been
administered in the course of performing the Study).  Unless otherwise agreed to
by the Parties in writing, the sole and exclusive remedies of Pfizer with
respect to any Ideaya Compound that is found to have a Non-Conformance at the
time of Delivery shall be (i) replacement of such Ideaya Compound as set forth
in this Section 8.7.2.3, (ii) indemnification under Section 14.2 (to the extent
applicable) and (iii) termination of this Agreement pursuant to Section 6.3 (to
the extent applicable, but subject to the applicable cure periods set forth
therein); provided, for clarity, that Pfizer shall not be deemed to be waiving
any rights under Section 8.15.

8.8Resolution of Discrepancies.  Disagreements regarding any determination of
Non-Conformance by Ideaya shall be resolved in accordance with the provisions of
the Quality Agreement.  

8.9Investigations.  The process for investigations of any Non-Conformance shall
be handled in accordance with the Quality Agreement.

8.10Shortage; Allocation.  In the event that a Party’s Compound is in short
supply as a result of a manufacturing disruption, manufacturing difficulties or
other similar event such that a Party reasonably believes in good faith that it
will not be able to fulfill its supply obligations hereunder with respect to
such Compound, such Party will provide prompt written notice to the other Party
thereof (including the shipments of Compound hereunder expected to be impacted
and the quantity of its Compound that such Party reasonably determines it will
be able to supply) and the Parties will promptly discuss such

18

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

situation (including how the quantity of Compound that such Party is able to
supply hereunder will be allocated within the Study).  In such event, the Party
experiencing such shortage shall (i) use its commercially reasonable efforts to
remedy the situation giving rise to such shortage and to take action to minimize
the impact of the shortage on the Study, and (ii) allocate to the other Party an
amount of Compound at least proportionate to the total amount of the Compound
shipments hereunder expected to be impacted by the shortage divided by the total
demand for the Compound for the impacted time period.  

8.11Records.  Each Party shall maintain complete and accurate records in all
material respects pertaining to its Manufacture of its Compound or Compounds
supplied hereunder.

8.12Quality.  Quality matters related to the Manufacture of the Compounds shall
be governed by the terms of the Quality Agreement in addition to the relevant
quality provisions of this Agreement.

8.13Quality Control.  Each Party shall implement and perform operating
procedures and controls for sampling, stability and other testing of its
Compound or Compounds, and for validation, documentation and release of its
Compound or Compounds and such other quality assurance and quality control
procedures as are required by the Specifications, cGMPs and the Quality
Agreement.

8.14Audits and Inspections.  The Parties’ audit and inspection rights under this
Agreement shall be governed by the terms of the Quality Agreement.

8.15Recalls.  Recalls of the Compounds shall be governed by the terms of the
Quality Agreement.

8.16VAT.  It is understood and agreed between the Parties that any payments made
and any other consideration given under this Agreement are each exclusive of any
value added or similar tax (“VAT”), which shall be added thereon as applicable
and at the relevant rate.  Subject to Section 8.17, where VAT is properly
charged by the supplying Party and added to a payment made or other
consideration provided (as applicable) under this Agreement, the Party making
the payment or providing the other consideration (as applicable) will pay the
amount of VAT properly chargeable only on receipt of a valid tax invoice from
the supplying Party issued in accordance with the laws and regulations of the
country in which the VAT is chargeable.  Each Party agrees that it shall provide
to the other Party any information and copies of any documents within its
control to the extent reasonably requested by the other Party for the purposes
of (i) determining the amount of VAT chargeable on any supply made under this
Agreement, (ii) establishing the place of supply for VAT purposes, or (iii)
complying with its VAT reporting or accounting obligations.

19

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

8.17Where one Party or its Affiliate (the “First Party”) is treated as making
supply of goods or services in a particular jurisdiction (for VAT purposes) for
non-cash consideration, and the other Party or its Affiliate (the “Second
Party”) is treated as receiving such supply in the same jurisdiction, thus
resulting in an amount of VAT being properly chargeable on such supply, the
Second Party shall only be obliged to pay to the First Party the amount of VAT
properly chargeable on such supply (and no other amount). The Second Party shall
pay such VAT to the First Party on receipt of a valid VAT invoice from the First
Party (issued in accordance with the laws and regulations of the jurisdiction in
which the VAT is properly chargeable). The Parties agree to (i) use their
reasonable endeavors to determine and agree the value of the supply that has
been made and, as a result, the corresponding amount of VAT that is properly
chargeable, and (ii) provide to each other any information or copies of
documents in their control as are reasonably necessary to evidence that such
supply will take, or has taken, place in the same jurisdiction (for VAT
purposes).

9

Confidentiality.

9.1Subject to Section 13.3.7, Pfizer and Ideaya agree to hold in confidence any
Confidential Information provided by the other Party, and neither Party shall
use Confidential Information of the other Party except for the performance of
the Study and for the Permitted Use and any other use expressly permitted by
this Agreement.  Neither Party shall, without the prior written permission of
the other Party, disclose any Confidential Information of the other Party to any
Third Party except to the extent disclosure (i) is required by Applicable Law;
(ii) is pursuant to the terms of this Agreement; or (iii) is necessary for the
conduct of the Study, and in each case ((i) through (iii)), provided that the
disclosing Party shall provide reasonable advance notice to the other Party
before making such disclosure, and assist the other Party in contesting such
order or seeking confidential treatment, and in the case of (ii) and (iii)
provided that such disclosure is under written obligations of confidentiality
and non-use at least as stringent as the obligations contained herein.  For the
avoidance of doubt, Ideaya may, without Pfizer’s consent, disclose Confidential
Information to clinical trial sites, clinical trial investigators and other
Third Party vendors (including contract research organizations) performing the
Study, the data safety monitoring and advisory board relating to the Study, and
Regulatory Authorities working with Ideaya on the Study, in each case to the
extent necessary for the performance of the Study and provided that such persons
(other than governmental entities) are bound by an obligation of confidentiality
and non-use at least as stringent as the obligations contained herein.  Each
Party may disclose the other Party’s Confidential Information only to those of
its and its Affiliates’ employees, agents and contractors who need access
thereto for the purposes permitted under this Agreement and who are bound by
obligations of confidentiality and non-use at least as stringent as the
obligations contained herein.

9.2Inventions that constitute Confidential Information and are jointly owned by
the Parties shall constitute the Confidential Information of both Parties.

20

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

9.2.1Pfizer shall have the right to (i) use jointly owned Confidential
Information and Clinical Data in connection with its independent development,
commercialization or other exploitation of any proprietary Pfizer compound
including the Pfizer Compound (alone or in combination with the Ideaya Compound
and/or other pharmaceutical agents) and (ii) disclose jointly owned Confidential
Information and Clinical Data in press releases and/or filings under the SEC
Rules as reasonably determined to be necessary under SEC Rules by Pfizer, in
each case without the consent of, or any obligation to account to, Ideaya; and
(ii) disclose such Confidential Information to Third Parties consistent with
Articles 3.8, 10, 11 and 12.

9.2.2Ideaya shall have the right to (i) use jointly owned Confidential
Information and Clinical Data in connection with its independent development,
commercialization or other exploitation of any proprietary Ideaya compound
including the Ideaya Compound (alone or in combination with the Pfizer Compound
and/or other pharmaceutical agents), (ii) disclose jointly owned Confidential
Information and Clinical Data in press releases and/or filings under the SEC
Rules as reasonably determined to be necessary under SEC Rules by Ideaya, and
(iii) disclose jointly owned Confidential Information and Clinical Data to bona
fide actual or prospective non-pharmaceutical company underwriters, investors,
lenders or other financing sources, and who in each case have a specific need to
know such Confidential Information and who are bound by a like obligation of
confidentiality and restrictions on use. in each case without the consent of
Pfizer; and (ii) disclose such Confidential Information to Third Parties
consistent with Articles 3.8, 10, 11 and 12.

9.3Inventions that constitute Confidential Information and are solely owned by
one Party shall constitute the Confidential Information of that Party. Subject
to Section 3.8, Ideaya may use and disclose to Third Parties any Ideaya solely
owned Confidential Information for any purpose without obligation or accounting
to Pfizer.  Similarly, subject to Section 3.8, Pfizer may use and disclose to
Third Parties any Pfizer solely owned Confidential Information for any purpose
without obligation or accounting to Ideaya.

9.4All Confidential Information containing personal identifiable data shall be
handled in accordance with all data protection and privacy laws, rules and
regulations applicable to such Party.

10

Intellectual Property.

10.1Joint Ownership and Prosecution.

10.1.1Subject to Sections 10.2 and 10.3, all rights to all Inventions relating
to or covering the combined use of the Pfizer Compound and the Ideaya Compound
(each a “Jointly Owned Invention”) shall belong jointly to Pfizer and
Ideaya.  For those countries where a specific license is required for a joint
owner of a Jointly Owned Invention to practice such Jointly Owned Invention in
such countries, (i) Ideaya hereby grants to Pfizer a perpetual, irrevocable,
non-exclusive, worldwide, royalty-free, fully paid-up license, transferable and
sublicensable, under Ideaya’s right, title and interest in and to all

21

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Jointly Owned Inventions to use such Inventions for the Permitted Use and any
other use expressly permitted by this Agreement, and (ii) Pfizer hereby grants
to Ideaya a perpetual, irrevocable, non-exclusive, worldwide, royalty-free,
fully paid-up license, transferable and sublicensable, under Pfizer’s right,
title and interest in and to all Jointly Owned Inventions to use such Inventions
for the Permitted Use and any other use expressly permitted by this
Agreement.  For clarity, the terms of this Agreement do not provide Pfizer or
Ideaya with any rights, title or interest or any license to the other Party’s
background intellectual property except as necessary to conduct the Study and as
expressly set forth in Section 10.4.  Each Party shall have the right to freely
exploit each Jointly Owned Invention, both within and outside the scope of the
Study, without accounting to or any other obligation to the other Party, and
each Party may grant licenses (with a right to sublicense) to Third Parties
under such Party’s interest in each Jointly Owned Invention.

10.1.2Promptly following the Effective Date, patent representatives of each of
the Parties shall meet (in person or by telephone) to discuss the patenting
strategy for any Jointly Owned Inventions which may arise.  In particular, the
Parties shall discuss which Party will file a patent application (including any
provisional, substitution, divisional, continuation, continuation in part,
reissue, renewal, reexamination, extension, supplementary protection certificate
and the like) in respect of any Jointly Owned Invention (each, a “Joint Patent
Application”) and whether the Parties wish to appoint Joint Patent Counsel.  In
any event, the Parties shall consult and reasonably cooperate with one another
in the preparation, filing, prosecution (including prosecution strategy) and
maintenance of such patent application and shall equally share the expenses
associated with the Joint Patent Applications. In the event that one Party (the
“Filing Party”) wishes to file a patent application for a Jointly Owned
Invention and the other Party (the “Non-filing Party”) does not want to file any
patent application for such Jointly Owned Invention or does not want to file in
a particular country, the Non-filing Party shall execute such documents and
perform such acts at the Filing Party’s expense as may be reasonably necessary
to effect an assignment of such Jointly Owned Invention to the Filing Party (in
such country or all countries, as applicable) in a timely manner to allow the
Filing Party to prosecute such patent application.  Likewise, if a Party (the
“Opting-out Party”) wishes to discontinue the prosecution and maintenance of a
Joint Patent Application, the other Party, at its sole option (the “Continuing
Party”), may continue such prosecution and maintenance.  In such event, the
Opting-out Party shall execute such documents and perform such acts at the
Continuing Party’s expense as may be reasonably necessary to effect an
assignment of such Joint Patent Application to the Continuing Party (in such
country or all countries, as applicable) in a timely manner to allow the
Continuing Party to prosecute and maintain such patent application.  Any Joint
Patent Application or Jointly Owned Invention so assigned shall thereafter be
owned solely by the Continuing Party or Filing Party (as applicable), and the
Opting-out Party or Non-filing Party (as applicable) shall have no right to
practice under such Joint Patent Application or any patent claiming such Jointly
Owned Invention in the applicable country or countries and, for the avoidance of
doubt, any such patent, when issued, shall not be a Joint Patent.  The Filing
Party or Continuing Party (as applicable) hereby grants to the Opting-out Party
or Non-Filing Party (as applicable) a perpetual, irrevocable, non-exclusive,
royalty-free fully paid-up license under such solely owned patent applications
and patents to practice any Invention claimed therein solely for

22

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

the purposes of developing and commercializing its respective Compound for use
in the Combination, which license shall not be transferable or sublicensable to
any Third Party except to (A) Affiliates of the Opting-out Party or Non-Filing
Party (as applicable) and (B) Third Parties engaged in developing, manufacturing
or marketing that Party’s Compound for or on behalf of that Party or its
Affiliates.  

10.1.3Except as expressly provided in Section 3.7, 9.1, 10.1.2, 10.2 or 10.3 and
in furtherance and not in limitation of Section 9.1, each Party agrees to make
no patent application based on the other Party’s Confidential Information, and
to give no assistance to any Third Party for such application, without the other
Party’s prior written authorization.

10.1.4Pfizer shall have the first right to initiate legal action to enforce all
Joint Patents against infringement, and to protect all Jointly Owned Inventions
from misappropriation, by any Third Party where such infringement or
misappropriation results from the development or sale of a MEK Inhibitor or to
defend any declaratory judgment action relating thereto, at its sole
expense.  In the event that Pfizer fails to initiate or defend such action
within [***] days after being first notified of such infringement or
misappropriation, Ideaya shall have the right to do so at its sole
expense.  Similarly, Ideaya shall have the first right to initiate legal action
to enforce all Joint Patents against infringement and to protect all Jointly
Owned Inventions from misappropriation, by any Third Party where such
infringement or misappropriation results from the development or sale of a PKC
Inhibitor or to defend any declaratory judgment action relating thereto, at its
sole expense. In the event that Ideaya fails to initiate or defend such action
within [***] days after being first notified of such infringement, Pfizer shall
have the right to do so at its sole expense.  In the event that legal action to
enforce Joint Patents will involve infringement or misappropriation resulting
from the development or sale of a molecule or molecules that is/are or
include(s) both a MEK Inhibitor and a PKC Inhibitor, the Parties shall work
together to coordinate such action and shall, unless one Party elects not to
pursue such legal action, share the costs and expenses of such litigation
equally.  For clarity, if the alleged infringer is selling or intending to sell
only one of either a MEK Inhibitor or a PKC Inhibitor, then the foregoing
obligation to share the costs and expenses of such litigation shall not apply.

10.1.5If one Party brings any prosecution or enforcement action or proceeding
against a Third Party with respect to any Joint Patent, the second Party agrees
to be joined as a party plaintiff where necessary and to give the first Party
reasonable assistance and authority to file and prosecute the suit.  The costs
and expenses of the Party bringing suit under this Section 10.1.5 shall be borne
by such Party, and any damages or other monetary awards recovered shall be
shared as follows: (i) the amount of such recovery actually received by the
Party controlling such action shall be first applied to the out-of-pocket costs
of each Party in connection with such action; and then (ii) any remaining
proceeds shall be divided evenly between Pfizer and Ideaya.  A settlement or
consent judgment or other voluntary final disposition of a suit under this
Section 10.1.5 may not be entered into without the consent of the Party not
bringing the suit.

23

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

10.2Inventions Owned by Pfizer.  Notwithstanding Section 10.1, the Parties agree
that all rights to Inventions relating solely to the Pfizer Compound or a MEK
Inhibitor are the exclusive property of Pfizer.  Pfizer shall be entitled to
file in its own name relevant patent applications and to own resultant patent
rights for any such Invention.  For the avoidance of doubt, any Invention
generically encompassing the Pfizer Compound (and not any Ideaya proprietary
compound including the Ideaya Compound) within its scope, even where the Pfizer
Compound is not disclosed per se, is the exclusive property of Pfizer.

10.3Inventions Owned by Ideaya.  Notwithstanding Section 10.1, the Parties agree
that all rights to Inventions relating solely to the Ideaya Compound or a PKC
Inhibitor are the exclusive property of Ideaya.  Ideaya shall be entitled to
file in its own name relevant patent applications and to own resultant patent
rights for any such Invention. For the avoidance of doubt, any Invention
generically encompassing the Ideaya Compound (and not any Pfizer proprietary
compound including the Pfizer Compound) within its scope, even where the Ideaya
Compound is not disclosed per se, is the exclusive property of Ideaya.

10.4Mutual Freedom to Operate for Combination Inventions.

10.4.1Pfizer hereby grants to Ideaya (i) during the term of this Agreement and
(ii) perpetually contingent upon and effective as of Regulatory Approval for the
commercial sale of the Combination, an irrevocable, non-exclusive, worldwide,
royalty-free, fully paid-up license, transferable and sublicensable, to any
patent claims directed to the Combination in any patent application or patent
owned or controlled by Pfizer which (a) has a priority claim that is earlier
than the initiation of the Study (i.e., first dosing of the first patient in the
Study) and (b) claims the Combination, solely in order to practice such
Combination for all purposes.

10.4.2Ideaya hereby grants to Pfizer (i) during the term of this Agreement and
(ii) perpetually contingent upon and effective as of Regulatory Approval for the
commercial sale of the Combination, an irrevocable, non-exclusive, worldwide,
royalty-free, fully paid-up license, transferable and sublicensable, to any
patent claims directed to the Combination in any patent application or patent
owned or controlled by Ideaya which (a) has a priority claim that is earlier
than the initiation of the Study (i.e., first dosing of the first patient in the
Study) and (b) claims the Combination, solely in order to practice such
Combination for all purposes.  

10.4.3For clarity, the terms of this Section 10.4 do not provide Ideaya or
Pfizer with any rights, title or interest or any license to the other Party’s
background intellectual property which does not claim the Combination (i.e.,
intellectual property owned or licensed by either Party which does not
constitute an Invention and does not claim the Combination) except as necessary
to conduct the Study.

24

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

11

Reprints; Rights of Cross-Reference.

Consistent with applicable copyright and other laws, each Party may use, refer
to, and disseminate reprints of scientific, medical and other published articles
and materials from journals, conferences and/or symposia relating to the Study
which disclose the name of a Party, provided such use does not constitute an
endorsement of any commercial product or service by the other Party.

12

Press Releases and Publications.

12.1Subject to Sections 9.2.1 and 9.2.2, the Parties will mutually agree on the
content and timing of any press release with respect to this Agreement or the
Study.

12.2To the extent required by Applicable Law or in accordance with Ideaya’s
policies, Ideaya will register the Study with the Clinical Trials Registry
located at www.clinicaltrials.gov. Ideaya is committed to timely publication of
the results following Study Completion, after taking appropriate action to
secure intellectual property rights (if any) arising from the Study.  The
publication of the results of the Study will be in accordance with the
Protocol.  Pfizer agrees not to publish any results of the Study involving the
Ideaya Compound prior to the timely publication of such Study results by Ideaya.

12.3Each Party shall use reasonable efforts to publish or present scientific
papers dealing with the Study in accordance with accepted scientific practice.
Each Party may issue a press release related to any scientific presentation or
publication regarding the Study in a form mutually agreed to by the Parties.

12.4The Parties agree that prior to submission of the results of the Study for
publication or presentation or any other dissemination of results including oral
dissemination, the publishing Party shall invite the other to comment on the
content of the material to be published or presented according to the following
procedure:

12.4.1At least [***] days prior to submission for publication of any paper,
letter or any other publication, or thirty (30) days prior to submission for
presentation of any abstract, poster, talk or any other presentation, the
publishing Party shall provide to the other Party the full details of the
proposed publication or presentation in an electronic version (cd-rom or email
attachment).  Upon written request from the other Party, the publishing Party
agrees not to submit data for publication/presentation for up to an additional
[***] days in order to allow for actions to be taken to preserve rights for
patent protection.

12.4.2The publishing Party shall give reasonable consideration to any request by
the other Party made within the periods mentioned in clause (i) above to modify
the publication and the Parties shall work in good faith and in a timely manner
to resolve any issue regarding the content for publication.

25

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

12.4.3The publishing Party shall remove all Confidential Information of the
other Party before finalizing the publication.

12.5Each Party agrees to identify the other Party and acknowledge the other
Party’s support (or sponsorship, if applicable) in any press release and any
other publication or presentation of the results of the Study.

13

Representations and Warranties; Disclaimers.

13.1Each of Pfizer and Ideaya represents and warrants to the other that it has
the full right and authority to enter into this Agreement and to grant the
rights and licenses that it purports to grant hereunder and that this Agreement
constitutes a legal and valid obligation binding upon such Party, enforceable in
accordance with its terms.

13.2Ideaya does not undertake that the Study shall lead to any particular
result, nor is the success of the Study guaranteed.  Neither Party accepts any
responsibility for any use that the other Party may make of the Clinical Data
nor for advice or information given in connection therewith.

13.3Anti-Corruption.

13.3.1In performing their respective obligations hereunder, the Parties
acknowledge that the corporate policies of Pfizer and Ideaya and their
respective Affiliates require that each Party’s business be conducted within the
letter and spirit of the law. By signing this Agreement, each Party agrees to
conduct the business contemplated herein in a manner which is consistent with
all Applicable Law, including the U.S. Foreign Corrupt Practices Act (“FCPA”),
UK Bribery Act, good business ethics, and its ethics and other corporate
policies, and to abide by the spirit of the other Party’s applicable ethics and
compliance guidelines which may be provided by such other Party from time to
time.

Specifically, each Party agrees that it has not, and covenants that it, its
Affiliates, and its and its Affiliates’ directors, employees, officers, and
anyone acting on its behalf, will not, in connection with the performance of
this Agreement, directly or indirectly, make, promise, authorize, ratify or
offer to make, or take any action in furtherance of, any payment or transfer of
anything of value for the purpose of influencing, inducing or rewarding any act,
omission or decision to secure an improper advantage; or improperly assisting it
in obtaining or retaining business for it or the other Party, or in any way with
the purpose or effect of public or commercial bribery.

13.3.2Each Party shall not contact, or otherwise knowingly meet with, any
Government Official for the purpose of discussing activities arising out of or
in connection with this Agreement, without the prior written approval of the
other Party, except where such meeting is consistent with the purpose and terms
of this Agreement and in compliance with Applicable Law.

26

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

13.3.3Each Party represents that: (i) it has no impediment to enter into the
transaction contemplated in this Agreement; (ii) it is not excluded, debarred,
suspended, proposed for suspension or debarment, or otherwise ineligible for
government programs; and (iii) it has not and will not use in any capacity the
services of any person or subcontractor debarred under Applicable Law with
respect to activities to be performed under this Agreement.

13.3.4Each Party represents and warrants that except as disclosed to the other
in writing prior to the commencement of this Agreement: (1) it does not have any
interest which directly or indirectly conflicts with its proper and ethical
performance of this Agreement; (2) it shall maintain arm’s length relations with
all Third Parties with which it deals for or on behalf of the other in
performance of this Agreement; and (3) it has provided complete and accurate
information and documentation to the other Party, the other Party’s Affiliates
and its and their personnel in the course of due diligence conducted by the
other Party for this Agreement, including disclosure of any officers, employees,
owners or persons directly or indirectly retained by such Party in relation to
the performance of this Agreement who are Government Officials or relatives of
Government Officials. Each Party shall make all further disclosures as necessary
to the other Party to ensure the information provided per this Section 13.3.4
remains complete and accurate throughout the term of this Agreement. Subject to
the foregoing, each Party agrees that it shall not hire or retain any Government
Official to assist in its performance of this Agreement, with the sole exception
of conduct of or participation in clinical trials under this Agreement, provided
that such hiring or retention shall be subject to the completion by the hiring
or retaining Party of a satisfactory anti-corruption and bribery (e.g., FCPA)
due diligence review of such Government Official.  Each Party further covenants
that any future information and documentation submitted to the other Party as
part of further due diligence or a certification related to this Section 13.3
shall be complete and accurate.

13.3.5Each Party shall have the right during the term of this Agreement, and for
a period of [***] following termination of this Agreement, to conduct an
investigation and audit of the other Party’s activities, books and records, to
the extent they relate to that other Party’s performance under this Agreement,
to verify compliance with the terms of this Section 13.3.  Such other Party
shall cooperate fully with such investigation or audit, the scope, method,
nature and duration of which shall be at the sole reasonable discretion of the
Party requesting such audit.

13.3.6Each Party shall ensure that all transactions under the Agreement are
properly and accurately recorded in all material respects on its books and
records and that each document upon which entries in such books and records are
based is complete and accurate in all material respects. Each Party further
represents, warrants and covenants that all books, records, invoices and other
documents relating to payments and expenses under this Agreement are and shall
be complete and accurate and reflect in reasonable detail the character and
amount of transactions and expenditures. Each Party must maintain a system of
internal accounting controls reasonably designed to ensure that no off-the-books
or similar funds or accounts will be maintained or used in connection with this
Agreement.

27

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

13.3.7Each Party agrees that in the event that the other Party believes in good
faith that there has been a possible violation of any provision of Section 13.3,
such other Party may make full disclosure of such belief and related information
needed to support such belief at any time and for any reason to any competent
government bodies and its agencies, and to whoever such Party determines in good
faith has a legitimate need to know.

13.3.8Each Party shall comply with its own ethical business practices policy and
any Corporate Integrity Agreement to which it is subject, and shall conduct its
Study-related activities in accordance with Applicable Law. Each Party agrees to
ensure that all of its employees involved in performing its obligations under
this Agreement are made specifically aware of the compliance requirements under
this Section 13.3.  In addition, each Party agrees to ensure that all such
employees participate in and complete mandatory compliance training to be
conducted by each Party, including specific training on anti-bribery and
corruption, prior to his/her performance of any obligations or activities under
this Agreement.  Each Party further agrees to certify its continuing compliance
with the requirements under this Section 13.3 on a periodic basis during the
term of this Agreement in such form as may be reasonably requested by the other
Party.

13.4EXCEPT AS EXPRESSLY PROVIDED HEREIN, Ideaya MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE Ideaya COMPOUND, AND Pfizer MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE Pfizer COMPOUND.

14

Insurance; Indemnification; Limitation of Liability.

14.1Insurance. Each Party warrants that it maintains a policy or program of
insurance or self-insurance at levels sufficient to support the indemnification
obligations assumed herein.  Upon request, a Party shall provide evidence of
such insurance.

14.2Indemnification.

14.2.1Indemnification by Pfizer.Pfizer agrees to defend, indemnify and hold
harmless Ideaya, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any loss, damage, reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any claim, proceeding, or investigation by a Third Party arising
out of this Agreement or the Study (a “Liability”), except to the extent that
such Liability (A) was directly caused by (i) negligence or willful misconduct
on the part of Ideaya (or any of its Affiliates, or its and their employees,
directors, subcontractors or agents); (ii) a breach on the part of Ideaya of any
of its representations and warranties or any other covenants or obligations of
Ideaya under this Agreement; or (iii) a breach of Applicable Law by Ideaya; or
(B) is determined to be attributable to the Ideaya Compound.  

28

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

14.2.2Indemnification by Ideaya.Ideaya agrees to defend, indemnify and hold
harmless Pfizer, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any Liability to the extent that such
Liability (A) was directly caused by (i) negligence or willful misconduct on the
part of Ideaya (or any of its Affiliates, or its and their employees, directors,
subcontractors or agents); (ii) a breach on the part of Ideaya of any of its
representations and warranties or any other covenants or obligations of Ideaya
under this Agreement; or (iii) a breach of Applicable Law by Ideaya; or (B) is
determined to be attributable to the Ideaya Compound.

14.2.3Procedure.  The obligations of Ideaya and Pfizer under this Section 14.2
are conditioned upon the delivery of written notice to Ideaya or Pfizer, as the
case might be, of any potential Liability within a reasonable time after a Party
becomes aware of such potential Liability.  A Party will have the right to
assume the defense of any suit or claim related to the Liability (using counsel
reasonably satisfactory to the other Party) if it has assumed responsibility for
the suit or claim in writing.  The other Party may participate in (but not
control) the defense thereof at its sole cost and expense.  The Party
controlling such defense (the “Defending Party”) shall keep the other Party (the
“Other Party”) advised of the status of such action, suit, proceeding or claim
and the defense thereof and shall consider recommendations made by the Other
Party with respect thereto.  The Defending Party shall not agree to any
settlement of such action, suit, proceeding or claim without the prior written
consent of the Other Party, which shall not be unreasonably withheld.  The
Defending Party shall not agree to any settlement of such action, suit,
proceeding or claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Other Party from all
liability with respect thereto or that imposes any liability or obligation on
the Other Party without the prior written consent of the Other Party.

14.2.4Study Subjects.  Pfizer shall not offer compensation on behalf of Ideaya
to any Study subject or bind Ideaya to any indemnification obligations in favor
of any Study subject.  Likewise, Ideaya shall not offer compensation on behalf
of Pfizer to any Study subject or bind Pfizer to any indemnification obligations
in favor of any Study subject.

14.3limitation of liability.  OTHER THAN WITH RESPECT TO DAMAGES ARISING OUT OF
OR RELATED TO A PARTY’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT TO USE,
DISCLOSE, LICENSE, ASSIGN OR OTHERWISE TRANSFER SAMPLE TESTING RESULTS, CLINICAL
DATA, CONFIDENTIAL INFORMATION AND JOINTLY-OWNED iNVENTIONS ONLY FOR the USES
EXPRESSLY PERMITTED IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY (OR ANY OF
ITS AFFILIATES OR SUBCONTRACTORS) BE LIABLE TO THE OTHER PARTY FOR, NOR SHALL
ANY INDEMNIFIED PARTY HAVE THE RIGHT TO RECOVER, ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS OR DAMAGES
FOR LOST OPPORTUNITIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHERWISE, ARISING OUT OF (x) THE MANUFACTURE OR USE

29

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

OF ANY COMPOUND SUPPLIED HEREUNDER OR (y) ANY BREACH OF OR FAILURE TO PERFORM
ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT, EXCEPT THAT SUCH
LIMITATION SHALL NOT APPLY TO DAMAGES PAID OR PAYABLE TO A THIRD PARTY BY AN
INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION
HEREUNDER.

15Use of Name.

Except as expressly provided herein, or as agreed by the Parties in writing,
neither Party shall have any right, express or implied, to use in any manner the
name or other designation of the other Party or any other trade name, trademark
or logo of the other Party for any purpose in connection with the performance of
this Agreement.

16Force Majeure.

If in the performance of this Agreement, one of the Parties is prevented,
hindered or delayed by reason of any cause beyond such Party’s reasonable
control (e.g., war, riots, fire, strike, governmental laws), such Party shall be
excused from performance to the extent that it is necessarily prevented,
hindered or delayed (“Force Majeure”).  The non-performing Party will notify the
other Party of such Force Majeure within ten (10) days after such occurrence by
giving written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect.  The suspension of performance will be of no greater scope and no longer
duration than is necessary and the non-performing Party will use commercially
reasonable efforts to remedy its inability to perform.

17Entire Agreement; Modification.

The Parties agree to the full and complete performance of the mutual covenants
contained in this Agreement.  This Agreement, together with the Related
Agreements, constitutes the sole, full and complete agreement by and between the
Parties with respect to the subject matter of this Agreement, and all prior
agreements, understandings, promises and representations, whether written or
oral, with respect thereto are superseded by this Agreement.  No amendments,
changes, additions, deletions or modifications to or of this Agreement shall be
valid unless reduced to writing and signed by the Parties hereto.  

18Assignment and Sub-Contracting.

Neither Party shall assign or transfer this Agreement without the prior written
consent of the other Party; provided, however, that either Party may assign this
Agreement without such consent (a) to one or more of its Affiliates without the
other Party’s consent or (b) to its successor in connection with its merger,
acquisition or sale of all or substantially all of its assets to which this
Agreement relates.  In addition, any and all rights and obligations of either
Party may be exercised or performed by its Affiliates, provided that such
Affiliates agree to be bound by this Agreement and that such Party remains
responsible for the performance of all such obligations.  Any purported
assignment in violation of the foregoing shall be null and void.

30

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

19Invalid Provision.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision. In
lieu of the illegal, invalid or unenforceable provision, the Parties shall
negotiate in good faith to agree upon a reasonable provision that is legal,
valid and enforceable to carry out as nearly as practicable the original
intention of the entire Agreement.

20No Additional Obligations.

Pfizer and Ideaya have no obligation to renew this Agreement or apply this
Agreement to any clinical trial other than the Study.  Neither Party is under
any obligation to enter into another type of agreement at this time or in the
future.

21Dispute Resolution and Governing Law.

21.1The Parties shall attempt in good faith to settle all disputes arising out
of or in connection with this Agreement in an amicable manner.  Any claim,
dispute or controversy arising out of or relating to this Agreement, including
the breach, termination or validity hereof or thereof (each, a “Dispute”), shall
be governed by and construed in accordance with the substantive laws of the
State of New York, without giving effect to its choice of law principles.  

21.2Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed or maintained notwithstanding any ongoing
discussions between the Parties.

22

Notices.

All notices or other communications that are required or permitted hereunder
shall be in writing and delivered personally, sent by facsimile (and promptly
confirmed by personal delivery or overnight courier), or sent by
internationally-recognized overnight courier addressed as follows:

If to Ideaya, to:

Ideaya Biosciences, Inc.

7000 Shoreline Ct, Suite 350

South San Francisco, CA 94080

Attention: SVP and Chief Medical Officer, Head of Development

 

With a copy to:

 

Ideaya Biosciences, Inc.

7000 Shoreline Ct, Suite 350

South San Francisco, CA 94080

31

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Attention: General Counsel

 

If to Pfizer, to:

Pfizer Inc

235 East 42nd Street

New York, NY 10017

 

With a copy to:

 

[  ]

 

23

Relationship of the Parties.

The relationship between the Parties is and shall be that of independent
contractors, and does not and shall not constitute a partnership, joint venture,
agency or fiduciary relationship.  Neither Party shall have the authority to
make any statements, representations or commitments of any kind, or take any
actions, which are binding on the other Party, except with the prior written
consent of the other Party to do so.  All persons employed by a Party will be
the employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment shall be for the account
and expense of such Party.

24

Counterparts and Due Execution.

This Agreement and any amendment may be executed in two (2) or more counterparts
(including by way of facsimile or electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, notwithstanding any electronic transmission, storage and
printing of copies of this Agreement from computers or printers.  When executed
by the Parties, this Agreement shall constitute an original instrument,
notwithstanding any electronic transmission, storage and printing of copies of
this Agreement from computers or printers.  For clarity, facsimile signatures
and signatures transmitted via PDF shall be treated as original signatures.

32

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

25

Construction.

Except where the context otherwise requires, wherever used, the singular will
include the plural, the plural the singular, the use of any gender will be
applicable to all genders, and the word “or” is used in the inclusive sense
(and/or).  Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days.  The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement.  The term “including” as used herein shall be
deemed to be followed by the phrase “without limitation” or like
expression.  The term “will” as used herein means shall.  References to
“Article,” “Section” or “Appendix” are references to the numbered sections of
this Agreement and the appendices attached to this Agreement, unless expressly
stated otherwise.  Except where the context otherwise requires, references to
this “Agreement” shall include the appendices attached to this Agreement.  The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction will be applied against either
Party hereto.

 

[Remainder of page intentionally left blank.]




33

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the respective representatives of the Parties have executed
this Agreement as of the Effective Date.

 

Ideaya Biosciences, Inc.

 

By:

 

/s/ Yujiro Hata

 

 

 

Name:

 

Yujiro Hata

 

 

 

Title:

 

President and Chief Executive Officer

 

Pfizer Inc

 

By:

 

/s/ Chris Boshoff

 

 

 

Name:

 

Chris Boshoff

 

 

 

Title:

 

Chief Development Officer - Oncology

 

34

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Appendix A

 

PROTOCOL SUMMARY

 

[***]

 




35

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

 

 

Appendix B

 

 

 

 

SUPPLY OF COMPOUNDS

 

 




36

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Schedule I

 

DATA SHARING AND SAMPLE TESTING SCHEDULE




37

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

 

Schedule II

 

APPROVED THIRD PARTIES

38

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.